AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

3803 W. National Avenue, Apt. 3, West Milwaukee, WI
53215, a brown brick apartment building with light colored
siding on the 2™ story of the building, including any storage
area and vehicles associated with Apt. 3, as well as any
person located within the residence. The building has brown
trim and dark ornamental fencing along the second story
deck of the building. “3803” is affixed to the brown trim of
the second story deck on the north side of the building which
faces National Avenue. The number “3” is affixed to the
right side trim of the entrance door which faces northeast, on
the National Avenue side of the building.

APPLICATION FOR A SEARCH WARRANT

Case No. 1g . MI-|2.7/

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A
located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41({c) is:
evidence of a crime;
L) contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
L) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. § 2252 (possessing and distributing child pornography)

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the aes V]
LZ ( Applicant ’s signaturg] :
FBI Spécial Agent Amy Mentzel
Printed Name and Title

Sworn to befpre m¢ and signed in my presence: Wa b i
Date: bp |) 4 IV = law
i V Vv

‘ Judge's a

 

Case 2:19-mj-01271-WED Filed 07/11/19 Page 1of43 Ddcument 1 ;
City and State: Milwaukee, Wisconsin Hon. William E. Duffin U.S. Magistrate Judge
Printed Name and Title

 
AFFIDAVIT

I, Amy Mentzel, being first duly sworn, hereby depose and state as follows:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI)
and have been so employed since 2006. I am currently assigned to the FBI’s Child
Exploitation Task Force, Milwaukee Division. My duties include investigating criminal
violations related to child exploitation and child pornography, including the receipt,
teachin and distribution of child pornography, coercion and enticement of a minor
to engage in sexual conduct, and the sexual exploitation and sexual abuse of minors, to
include commercial sexual exploitation. I have experience investigating criminal
violations related to state and federal child pornography laws, including executing
search warrants and conducting interviews of individuals participating in the trading
and manufacturing of child pornography. I have also received training in the
investigation and enforcement of federal child pornography laws in which computers
and other digital media are used as a means for receiving, transmitting, and storing
child pornography.

a The facts contained in this affidavit are known to me through my personal
knowledge, training, and experience, as well as through information provided to me by
other law enforcement officers whom I consider to be truthful and reliable. Some of the
information was provided in response to administrative subpoenas and I believe this

information to also be reliable.

Case 2:19-mj-01271-WED Filed 07/11/19 Page 2 of43 Document 1
ES Based upon the information described below, I submit that probable cause
exists to believe a person hecteeins the internet at 3803 W. National Avenue, Apartment
3, West Milwaukee, Wisconsin (Subject Premises), more particularly described in
Attachment A, has committed the crimes of possessing and distributing child
pornography, in violation of 18 U.S.C. § 2252 and evidence relating to this crime, more
particularly described in Attachment B, can be found at the subject premises.

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause for the requested warrant, it does not set forth all of my
knowledge about this matter.

DEFINITIONS

oe The following definitions apply to the affidavit and Attachment B to this
affidavit:

a. “Camera” means a device used for recording visual images in the
form of photographs, film, or video signals. Digital cameras record and store images in
a digital format, which can include Digital8, MiniDV, DVD, a hard drive, or solid-state
flash memory.

b. “Cellular telephone” or “cell phone” means a hand held wireless
device used for voice and data communication through radio signals. These telephones
send signals through networks of transmitter/receivers, enabling communication with
other wireless telephones or traditional “land line” telephones. A wireless telephone
usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications,

ie
Case 2:19-mj-01271-WED Filed 07/11/19 Page 3 of43 Document 1
wireless telephones offer a broad range of capabilities. These capabilities include:
storing names and phone numbers in electronic “address books;” sending, receiving,
and storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may include
geolocation information indicating where the cell phone was at particular times.

e “Child Erotica” means materials or items that are sexually
arousing to persons having a sexual interest in minors but are not, in and of themselves,
legally obscene or do not necessarily depict minors in sexually explicit conduct.

d. “Child Pornography” is defined in 18 U.S.C. § 2256(8) as any visual
depiction of sexually explicit conduct where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual
depiction is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the
visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct.

e. “Cloud” or “cloud storage” is a mechanism in which files can be
saved to an off-site storage system maintained by a third party - i.e., files are saved to a
remote database instated of the (user’s) computer’s hard drive. The internet provides
the connection between the user’s computer and the database for saving and retrieving

files.

S
Case 2:19-mj-01271-WED Filed 07/11/19 Page 4of43 Document 1
f. “Computer” is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an
electronic, magnetic, optical, electrochemical, or other high speed data processing
device performing logical or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such
device.”

g. “Computer Server” or “Server,” is a computer attached to a
dedicated network and serves many users. A web server, for example, is a computer
that hosts the data associated with a website. That web server receives requests from a
user and delivers information from the server to the user’s computer via the Internet. A
domain name system (DNS) server, in essence, is a computer on the Internet that routes
communications when a user types a domain name, such as www.cnn.com, into his or
her web browser. Essentially, the domain name must be translated into an Internet
Protocol (IP) address so the computer hosting the web site may be located, and the DNS
server provides this function.

h. “Computer hardware” means all equipment that can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any
data-processing devices (including, but not limited to, central processing units, internal
and peripheral storage devices such as fixed disks, external hard drives, and other
memory storage devices); peripheral input/output devices (including, but not limited
to, keyboards, printers, video display monitors, and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts used to

4
Case 2:19-mj-01271-WED Filed 07/11/19 Page 5of43 Document 1
restrict access to computer hardware (including, but not limited to, physical keys and
locks).

i “Computer software” is digital information that can be interpreted
by a computer and any of its related components to direct the way they work.
Computer software is stored in electronic, magnetic, or other digital form. It commonly
includes programs to run operating systems, applications, and utilities.

ie “Computer-related documentation” consists of written, recorded,
printed, or electronically stored material that explains or illustrates how to configure or
use computer hardware, computer software, or other related items.

k. “Computer passwords, pass phrases and data security devices”
consist of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password or pass phrase (a string of alphanumeric
characters) usually operates as a sort of digital key to “unlock” particular data security
devices. Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming code that
creates “test” keys or “hot” keys that perform certain pre-set security functions when
touched. Data security software or code may also encrypt, compress, hide, or “booby-
trap” protected data to make it inaccessible or unusable, as well as reverse the progress
to restore it.

i “Electronic storage devices” includes computers, cellular

telephones, tablets, and devices designed specifically to store electronic information

3
Case 2:19-mj-01271-WED Filed 07/11/19 Page 6 of43 Document 1
ies external hard drives and USB “thumb drives”). Many of these devices also permit
users to communicate electronic information through the Internet or through the
cellular telephone network (e.g., computers, cellular telephones, and tablet devices such
as an iPad).

m. “Hash Value” refers to the process of using a mathematical
function, often called an algorithm, to generate a numerical identifier for data. A hash
value can be thought of as a “digital fingerprint” for data. If the data is changed, even
slightly (like the addition or deletion of a comma or a period), the hash value changes.
Therefore, if a file such as a digital photo is a hash value match to a known file, it means
the digital photo is an exact copy of the known file.

| n. “Internet Service Providers” (ISPs) are commercial organizations in
business to provide individuals and businesses access to the Internet. ISPs provide a
range of functions for their customers including access to the Internet, web hosting, e-
mail, remote storage, and co-location of computers and other communications
equipment. ISPs can offer a range of options in providing access to the Internet
including telephone based dial-up, broadband based access via digital subscriber line
(DSL) or cable television, dedicated circuits, or satellite based subscription. ISPs
typically charge a fee based upon the type of connection and volume of data, called
bandwidth, which the connection supports. Many ISPs assign each subscriber an
account name - a user name or screen name, an “e-mail address,” an e-mail mailbox,
and a personal password selected by the subscriber. By using a computer equipped

with a modem, the subscriber can establish communication with an ISP over a

6
Case 2:19-mj-01271-WED Filed 07/11/19 Page 7 of 43 Document 1
telephone line, through a cable system or via satellite, and can access the Internet by
using his or her account name and personal password.

O. An “Internet Protocol address” (IP address) is a unique numeric
address used by internet-enabled electronic storage devices to access the Internet. An
IP address is a series of four numbers, each in the range 0-255, separated by periods
(e.g., 121.56.97.178). Every electronic storage device attached to the Internet must be
assigned an IP address so that Internet traffic sent from and directed to the electronic
storage device may be directed properly from its source to its destination. Most ISPs
control a range of IP addresses. Some computers have static - that is, long-term - IP
addresses, while other computers have dynamic - that is, frequently changed - IP
addresses.

p. “Media Access Control” (MAC) address means a hardware
identification number that uniquely identifies each device on a network. The
equipment connecting a computer to a network is commonly referred to as a network
adapter. Most met adapters have a MAC address assigned by the manufacturer of
the adapter. This MAC address is designed to be a unique identifying rites A
unique MAC address allows for proper routing of communications on a network.
Because the MAC address does not change and is intended to be unique, a MAC
address can allow law enforcement to identify whether communications sent or
received at different times are associated with the same adapter.

q. “Minor” means any person under the age of eighteen years. See 18

U.S.C. § 2256(1).

vi
Case 2:19-mj-01271-WED Filed 07/11/19 Page 8 of 43 Document 1
r. The terms “records,” “documents,” and “materials” include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including writings and drawings), photographic form (including
prints, negatives, videotapes, motion pictures, and photocopies), mechanical form
(including printing and typing) or electrical, electronic or magnetic form (including tape.
recordings, compact discs, electronic or magnetic storage devices such as hard disks,
CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media
Cards (MMCs), memory sticks, smart cards, or electronic notebooks, as well as digital
data files and printouts or readouts from any magnetic, electrical or electronic storage
device).

S. “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between
persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or
masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any
person. See 18 U.S.C. § 2256(2).

t. “URL” is an abbreviation for Uniform Resource Locator and is
another name for a web address. URLs are made of letters, numbers, and other
symbols in a standard form. People use URLs on computers by clicking a pre-prepared
link or typing or copying and pasting one into a web browser to make the computer
fetch and show some specific resource (usually a web page) from another computer

(web server) on the Internet.

8 .
Case 2:19-mj-01271-WED Filed 07/11/19 Page 9of43 Document 1
u. “Visual depictions” include undeveloped film and videotape, and
data stored on computer disk or by electronic means, which is capable of conversion
into a visual image. See 18 U.S.C. § 2256(5).

ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS

6. I have consulted with laypersons and law enforcement officers with
specialized knowledge and training in computers, networks, and Internet
communications. In particular, I consulted with FBI Computer Analysis Response
Team Forensic Examiner (CART-FE) Kerry Kolecheck, who has received specialized
training as a forensic computer, cellular telephone, and other electronic storage device
examiner. CART-FE Kolecheck has been a forensic computer examiner with the FBI
since 2011. CART-FE Kolecheck has participated in the execution of numerous search
warrants and search and seizure operations. CART-FE Kolecheck has informed me that
to properly retrieve and analyze electronically stored (computer) data, and to insure
accuracy and completeness of such data and to prevent loss of the data either from
accidental or programmed destruction, it is necessary to conduct a forensic examination
of the electronic storage devices. To affect such accuracy and completeness, it may also
be necessary to analyze not only the electronic storage devices, but also peripheral
devices which may be interdependent, the software to operate them, and related
instruction manuals containing directions concerning operation of the device computer
and software. As described above and in Attachment B, this application seeks
permission to search and seize records that might be found on the proposed search

location, in whatever form they are found. One form in which the records might be

9
Case 2:19-mj-01271-WED Filed 07/11/19 Page 10of43 Document 1
found is stored on a computer's hard drive, other storage media, or within a hand-held
electronic device such as a cellular telephone or a tablet device (e.g., an iPad device).
Some of this electronic information, as explained below, might take a meaningful form
only upon forensic analysis.

7. Based on my knowledge, training, and experience, and after having
consulted with CART-FE Kolecheck, I know computer and other electronic device
hardware, peripheral devices, software, electronic files, and passwords may be
important to a criminal investigation in three distinct and important respects:

a. The objects themselves may be instrumentalities used to commit
the crime;

b. The objects may have been used to collect and store information
about crimes (in the form of electronic data);

c. | The objects may be contraband or fruits of the crime.

8. I submit that if a computer or other electronic storage device is found on
the premises, there is probable cause to believe information will be saved to that
electronic storage device, for the Faleting reasons:

a. Based on my knowledge, training, and experience, I know
electronic storage device files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored for years at
little or no cost. Even when files have been deleted, they can be recovered months or

years later using forensic tools. When a person deletes a file on an electronic storage

10
Case 2:19-mj-01271-WED Filed 07/11/19 Page 11o0f43 Document 1
device, the data contained in the file does not actually disappear; rather, the data
remains on the storage medium until it is overwritten by new data. Deleted files, or
remnants of deleted files, may reside in free space or slack space, that is, in space on the
storage medium that is not currently being used by an active file for long periods before
they are overwritten. In addition, if the electronic storage device uses an operating
system (in the case, for example, of a computer, cellular telephone or tablet device) the
device may also contain a record of deleted data in a swap or recovery file.

b. Wholly apart from user-generated files, electronic storage device
storage media, in particular, computers’ internal hard drives, contain electronic
evidence of how the device was used, what it has been used for, and who has used it.
This evidence can take the form of operating system configurations, artifacts from
operating system or application operation, and file system data structures. Electronic
storage device users typically do not erase or delete this evidence, because special
software is typically required for that task. However, it is technically possible to delete
this information.

2. Files viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or cache. The browser often maintains
_a fixed amount of hard i space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Internet pages or if a user
takes steps to delete them.

% As further described in Attachment B, this application seeks permission to

locate not only electronic storage device files that might serve as direct evidence of the

Th
Case 2:19-mj-01271-WED Filed 07/11/19 Page 12 o0f43 Document 1
crimes described on the warrant, but also for evidence establishing how electronic
storage devices were used, the purpose of their use, who used them, and when.

10. Although some of the records called for by this warrant might be found in
the form of user-generated documents (such as word processor, picture, and movie
files), electronic storage device storage media can contain other forms of electronic
evidence as described below:

a. Data on the storage medium not currently associated with any file
can provide evidence of a file once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a
word processing file). Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times the electronic storage device was
in use. Electronic storage device file systems can record information about the dates
files were created and the sequence in which they were created.

b. As explained herein, information stored within an electronic
storage device and other electronic storage media may provide crucial evidence of the
“who, what, why, when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or alternatively, to
exclude the innocent from further suspicion. In my training and experience,

information stored within an electronic storage device (e.g., registry information,

12
Case 2:19-mj-01271-WED Filed 07/11/19 Page 13 o0f43 Document 1
communications, images and movies, transactional information, records of session
times and durations, Internet history, and anti-virus, spyware, and malware detection
programs) can indicate who has used or controlled the electronic storage device. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence. The existence or absence of anti-virus,
spyware, and malware detection programs may indicate whether the electronic storage
device was remotely accessed, thus inculpating or exculpating the electronic storage
device owner. Further, electronic storage device activity can indicate how and when
the electronic storage device was accessed or used. For example, as described herein,
computers typically contain information that logs computer user account session times
and durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which the
computer accessed networks and the Internet. Such information allows investigators to
understand the chronological context of computer or electronic storage media access,
use, and events relating to the crime under investigation. Additionally, some
information stored within an electronic storage device may provide crucial evidence
relating to the physical location of other evidence and the suspect. For example, images
stored on a computer or cellular telephone may show a particular location and have
geolocation information incorporated into its file data. Such file data typically contains
information indicating when the file or image was created. The existence of such image
files, along with external device connection logs, may also indicate the presence of

additional electronic storage media (e.g., a digital camera). The geographic and

13
Case 2:19-mj-01271-WED Filed 07/11/19 Page 14o0f43 Document 1
timeline information described herein may either inculpate or exculpate the electronic
storage device user. Last, information stored within an electronic storage device may
provide relevant insight into the device user’s state of mind as it relates to the offense
under investigation. For example, information within the electronic storage device may
indicate the owner’s motive and intent to commit a crime (e.g., Internet searches
indicating criminal planning), or consciousness of guilt (e.g., running a “wiping”
program to destroy evidence on the electronic storage device or password
protecting/ encrypting such evidence in an effort to conceal it from law enforcement).

c. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are necessary to
draw an accurate conclusion is a dynamic process. Whether data stored on an
electronic storage device is relevant to the investigation may depend on other
information stored on the electronic storage device and the application of knowledge
about how an electronic storage device works. Therefore, contextual information
necessary to understand the evidence described in Attachment B also falls within the
scope of the warrant.

d. Further, in finding evidence of how an electronic storage device
was used, the purpose of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium. For example, I
know from training and experience it is possible malicious software can be installed on

a computer, often without the computer user’s knowledge, which can allow the

14
Case 2:19-mj-01271-WED Filed 07/11/19 Page 15 o0f43 Document 1
computer to be used by others, sometimes without the knowledge of the computer
owner.

11.‘ I know from my training and experience, as well as from information
found in publicly available materials, that some electronic devices offer their users the
ability to unlock the device via the use of a fingerprint or thumbprint (collectively,
“fingerprint”) which is read via an integrated biometric device in lieu of a numeric or
alphanumeric passcode or password. This feature often referred to as a fingerprint
scanner, a fingerprint reader, or for Apple devices, Touch ID.

12. ‘Ifa user enables the fingerprint scanner on a given device, he or she can
register multiple fingerprints that can be used to unlock that device. The user can then
use any of the registered fingerprints to unlock the device by pressing the relevant
finger(s) to the device’s fingerprint scanner, which can be found in different locations
on the device depending on the manufacturer. In my training and experience, users of
devices that offer fingerprint scanners often enable it because it is considered a more
convenient way to unlock the device than by entering a numeric or alphanumeric
passcode or password, as well as a more secure way to protect the device's contents.
This is particularly true when the user(s) of the device are engaged in criminal activities
and thus have a heightened concern about securing the contents of the device.

13. In some circumstances, a fingerprint cannot be used to unlock a device
that has its fingerprint scanner enabled, and a passcode or password must be used
instead. Thus, in the event law enforcement encounters a locked device, the

opportunity to unlock the device via the fingerprint scanner exists only for a short time.

15
Case 2:19-mj-01271-WED Filed 07/11/19 Page 16 of 43 Document 1
The fingerprint scanner also will not work to unlock the device if (1) the device has been
turned off or restarted; (2) the device has received a remote lock command; or (3) too

many unsuccessful attempts to unlock the device via the fingerprint scanner are made.

14. ‘If fingerprint scanner enabled devices are found during a search of the
premises, the passcode or password that would unlock such devices are presently
unknown to law enforcement. Thus, it will likely be necessary to press the fingers of
the user(s) of any device(s) found during the search of the premises to the device’s
fingerprint scanner in an attempt to unlock the device for the purpose of executing the
search authorized by this warrant. Attempting to unlock the device(s) via fingerprint
scanner with the use of the fingeepriews of the user(s) is necessary because the
government may not otherwise be able to access the data contained on those devices for
the purpose of executing the search smfhGrized by this warrant.

15. In my training and experience, the person who is in possession of a device
or has the device among his or her belongings at the time the device is found is likely a
user of the device. However, in my training and experience, that person may not be the
only user of the device whose fingerprints are among those that will unlock the device
via the fingerprint scanner, and it is also possible that the person in whose possession
the device is found is not actually a user of that device at all. Further, in my training
and experience, I know that in some cases it may not be possible to know with certainty
who is the user of a given device, such as if the device is found ina famnttin area of a

premises without any identifying information on the exterior of the device. Thus, it will

16
Case 2:19-mj-01271-WED Filed 07/11/19 Page17 of 43 Document 1
likely be necessary for law enforcement to have the ability to require any occupant of
the premises to press their finger(s) against the fingerprint scanner of the locked
device(s) found during the search of the premises in order to attempt to identify the
device's user(s) and unlock the device(s) via the fingerprint scanner.

16. Based upon my knowledge, training and experience, and after having
consulted with CART-FE Kolecheck, I know a thorough search for information stored in
storage media often requires agents to seize most or all storage media to be searched
later in a controlled environment. This is often necessary to ensure the accuracy and
completeness of data recorded on the storage media, and to prevent the loss of the data
either from accidental or intentional destruction. Additionally, to properly examine the
storage media in a controlled environment, it is often necessary that some electronic
storage device equipment, peripherals, instructions, and software be seized and
examined in the controlled environment. This is true because of the following:

a. The nature of evidence. As noted above, not all evidence takes the
form of documents and files easily viewed on site. Analyzing evidence of how an
electronic storage device has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be
unreasonable.

b. The volume of evidence. Storage media can store the equivalent of
millions of pages of information. Additionally, a suspect may try to conceal criminal
evidence; he or she might store it in random order with deceptive file names. This may
require searching authorities to peruse all the stored data to determine which particular

17
Case 2:19-mj-01271-WED Filed 07/11/19 Page 18 of 43 Document 1
files are evidence or instrumentalities of crime. This sorting process can take weeks or
months, depending on the volume of data stored, and it would be impractical and
invasive to attempt this kind of data search on-site.

e Technical requirements. Electronic storage devices can be
configured in several different ways, featuring a variety of different operating systems,
application software, and configurations. Therefore, searching them sometimes
requires tools or knowledge that might not be present on the search site. The vast array
of electronic storage device hardware and software available makes it difficult to know
before a search what tools or knowledge will be required to analyze the system and its
data on-site. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

ch Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may require off-site
reviewing with specialized forensic tools.

17. In light of these concerns, I hereby request permission to seize the
electronic storage devices, associated storage media, and associated peripherals
believed to contain some or all of the evidence described in the warrant, and to conduct
an off-site search of the hardware for the evidence described, if, upon arriving at the
scene, the agents executing the search conclude it would be impractical to search the
hardware, media, or peripherals on-site for this evidence.

18. I know when an individual uses a computer to commit crimes involving

child pornography, the individual’s computer will generally serve both as an

18
Case 2:19-mj-01271-WED Filed 07/11/19 Page 19o0f43 Document 1
instrumentality for committing the crime, and also as a storage medium for evidence of
the crime. The electronic storage device is an instrumentality of the crime because it is
used as a means of committing the criminal offense. From my training and experience,
I believe an electronic storage device used to commit a crime of this type may contain
evidence of how the electronic storage device was used, data sent or received, notes as
to how the criminal conduct was achieved, records of Internet discussions about the
crime, and other records that indicate the nature of the offense.

19. “Dropbox” refers to an online storage medium on the internet accessed
from a computer or electronic storage device. As an example, online storage mediums
such as Dropbox make it possible for the user to have access to saved files without the
requirement of storing said files on their own computer or other electronic storage
device. Dropbox is an “offsite” storage medium for data viewed at any time from any
device capable of accessing the internet. Users can store their files on Dropbox and
avoid having the files appear on their computer. Anyone searching an individual’s
computer that utilizes Dropbox would not be able to view these files if the user opted
only to store them at an offsite such as Dropbox. These are often viewed as
advantageous for collectors of child pornography in that they can enjoy an added level
of anonymity and security.

20. | Dropbox provides a variety of online services, including online storage
access, to the general public. Dropbox allows subscribers to obtain accounts at the
domain name www.dropbox.com. Subscribers obtain a Dropbox account by registering

with an email address. During the registration process, Dropbox asks subscribers to

19
Case 2:19-mj-01271-WED Filed 07/11/19 Page 20 of 43 Document 1
provide basic personal identifying information. This information can include the
subscriber's full name, physical address, telephone numbers and other identifiers,
alternative e-mail addresses, and, for paying subscribers, means and source of payment
(including any credit or bank account number).

21. | When the subscriber transfers a file toa Dropbox account, it is initiated at
the user’s computer, transferred via the Internet to the Dropbox servers, and then can
automatically be synchronized and transmitted to other computers or electronic devices
that have been registered with that Dropbox accent This includes online storage in
Dropbox servers. If the subscriber does not delete the content, the files can remain on
Dropbox servers indefinitely. Even if the subscriber deletes their account, it may
continue to be available on the Dropbox servers for a certain period of time.

22. Online storage providers typically retain certain transactional information
about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of log-
in (i.e., session) times and durations, the types of service utilized, the status of the
account (including whether the account is inactive or closed), the methods used to
connect to the account, and other log files that reflect usage of the account. In addition,
online storage providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular
logins to the account. Because every device that connects to the Internet must use an IP
address, IP address information can help to identify which computers or other devices

accessed the account.

20
Case 2:19-mj-01271-WED Filed 07/11/19 Page 21 0f43 Document 1
23. In some cases, Dropbox account users will communicate directly with
Dropbox about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Online storage providers typically retain
records about such communications, including records of contacts between the user and
the provider's support services, as well records of any actions taken by the provider or
user as a result of the communications.

DETAILS OF THE INVESTIGATION

 

24. On March 19, 2019, I received reports from the National Center For
Missing and Exploited Children (NCMEC) pertaining to miele Dropbox CyberTips
they had received. A NCMEC Cybertip is a mechanism for the public or an electronic
service provider to report possible online exploitation of children. On October 3, 2018,
Dropbox submitted a CyberTip to NCMEC that user, “Laural Raines” utilizing email

account lauralraines@gmail.com, had uploaded 141 videos containing child

 

pornography. According to the NCMEC report, a NCMEC analyst reviewed the videos
provided by Dropbox and determined that the videos did contain child pornography
material.

25, On November 2, 2018, NCMEC analyst Breelle Hunter, es Dropbox
with an administrative subpoena for full subscriber information for the account. On
November 8, 2018, Dropbox responded with the following information:

Name: Laural Raines

Email: lauralraines@gmail.com
User ID: 1027006608 _

Current Account Status: Disabled
Subscription Status: Free

Zl
Case 2:19-mj-01271-WED Filed 07/11/19 Page 22 of 43 Document 1
Mobile Information
TIMESTAMP (UTC) | IP | MODEL | CARRIER |
+ +
| 2018-08-20 04:19:16 GMT | 2607:fb90:a33£:d287:3bca:5823:163e:bd3 | Z982
| MetroPCS |
| 2018-09-30 21:45:50 GMT | 2605:a000:b141:3400:a176:3fac:272a:f87a | Z982
| MetroPCS |

 

26. On November 2, 2018, NCMEC analyst Breelle Hunter, also served Google
with an administrative subpoena for subscriber information pertaining to the
lauralraines@gmail.com email address identified in the Dropbox subscriber
information. On November 8, 2018, Google responded with the following information:

Name: Laural Raines

Email: lauralraines@gmail.com

Services: Android, Gmail, Google Calender, Google Keep, Location History,
Minutemaid, Web & App Activity, YouTube

Created on: 2018/04/13-02:32:54-UTC

Terms of Service IP: 2607:fb90:263:685¢:67d8:£96b:6b7c:2994, on 2018/04/13-
02:32:54-UTC

SMS: +14144122487 [US]

Google Account ID: 417602629805

Last Logins: 2018/09/02-20:20:18-UTC, 2018/07/01-00:40:05-UTC, 2018 /06/17-
22:23:15-UTC

ot On November 13, 2018, NCMEC analyst Breelle Hunter served T-Mobile
with an administrative subpoena for subscriber information pertaining to telephone
number 414-412-2487. This ephene number was identified in the aforementioned
Google subscriber information as a number listed by the subscriber for “SMS” or Short
Message Service (text messaging). T-Mobile provided the following subscriber
information:

Customer Name: DENNIS CZYSZ

Subscriber Name: DENNIS CZYSZ

Service Address: 822 N. 24th St Milwaukee WI 53233-1502

22
Case 2:19-mj-01271-WED Filed 07/11/19 Page 23 of 43 Document 1
Billing Address: 822 N. 24'® St Milwaukee WI 53233-1502
Email Address:

Start Time: Dec 15, 2017 08:00:00 (UTC)

End Time: Jan 01, 0001 08:00:00 (UTC)

28. On November 13, 2018, NCMEC analyst Breelle Hunter also served

Charter Communications with an administrative subpoena pertaining to IP address

2605:a000:b141:3400:a176:3fac:272a:f87a, on September 30, 2018 at 21:45:50 GMT. This

was the most recent IP address identified in the Dropbox subpoena subscriber

information. Charter Communications provided the following subscriber information

for the IP address:

Subscriber Name: dennis czysz

Subscriber Address: 3657 E. Layton Ave,7, Apt.7, Cudahy, WI 53110-1410
User Name or Features: dennis.czysz@yahoo.com

Phone number: (414) 412-2487

Account Number: 32968702

MAC: 08952a622888

IP Lease Information Lease Start: 10/25/2017 3:56:57 PM Through 11/6/2018
8:19:29 PM

Length of Service: 10/25/2017-11/1/2018

Types of Service: Data, Phone, Video

Method of Payment: Visa x4245

29. Analysts at NCMEC then queried the NCMEC database using the

identifiers obtained from the subpoena results. NMCEC located CyberTipline Report

#7917796 from January 8, 2016 by Dropbox. Dropbox indicated that a user with the

email address, dennis.czysz@yahoo.com, with a screen name, Jacob Moreno, uploaded

 

40 videos depicting child pornography to the user’s Dropbox account. The Cybertip

indicated that a NCMEC analyst reviewed some of the videos from the Dropbox

20
Case 2:19-mj-01271-WED Filed 07/11/19 Page 24 of 43 Document 1
account and found them to be consistent with child pornography. There did not appear
to be any additional investigative steps taken regarding the 2016 CyberTipline Report.

30. Analysts at NCMEC conducted criminal history checks for Czysz through
the National Crime Information Center (NCIC) and learned that Czysz was a registered
sex offender. Czysz was convicted af Exposing a Child to Harmful Materials in June
2000 and Possession of Child Pornography in 2005. Czysz’s address listed on the
Wisconsin Department of Corrections Sex Offender Registry was 3803 W. National
Avenue, Apartment 3, Milwaukee, Wisconsin, 53215. NCMEC analysts also conducted ©
public database searches and found that Czysz’s listed address since December 2018
was 3803 W. National Avenue, Apartment 3, Milwaukee, Wisconsin. This address is
located within the city limits of West Milwaukee, Wisconsin.

31. On June 19, 2019, Comecions Program Specialist, Monica Lukach, of the
Wisconsin Department of Corrections (DOC), provided information that Czysz
completed a letter on November 8, 2018, indicating his current address was 3803 W.
National Avenue, Apartment 3, Milwaukee, Wisconsin 53215. I reviewed the letter and
Czysz also indicated his telephone number was 414-412-2487. I know this telephone
number to be the same number listed in the Google subscriber information for the

lauralraines@gmail.com account, which was the email account Dropbox identified as

 

uploading 141 child pornography videos in 2018. I conducted database checks of the
name Laural Raines on June 18, 2019, and was unable to find any adult by that name
who is associated with Czysz. Czysz also indicated in the letter to the DOC that he

utilized the internet at his residence and his email account is dennis.czysz@yahoo.com.

24
Case 2:19-mj-01271-WED Filed 07/11/19 Page 25 of 43 Document 1
This email account was identified by Dropbox in 2016, as the subscriber email for the
account using the screen name “Jacob Moreno.” The user of this account uploaded 40
videos depicting child pornography.

a. On April 17th and 24th, 2019, and again on May30th, 2019, agents,
including Special Agent Gregory Zack, conducted surveillance at 3803 W. National
Avenue, Apartment 3, West Milwaukee, Wisconsin. Surveillance agents observed
Czysz entering and leaving the Subject Premises. On April 24, 2019, Czysz was
observed gaining access to the Subject Premises with a key. On June 19, 2019, Czysz
was observed again by surveillance agents entering the Subject Premises.

oot In addition to the March 19, 2019 Cybertip information, I also received a
flash drive from NCMEC containing the child pornography videos that were provided
to NCMEC by Dropbox from both the 2016 and 2018 Cybertips. There were 141 videos
containing child pornography provided from the 2018 “Laural Raines” Dropbox
account.

34. I reviewed video, “ee306903-24fe-481 7.9697-9dde55cdcb3.mp4,”
provided by Dropbox from the 2018 “Laural Raines” Cybertip. The video depicts a
young female between the ages of 5 and 8 lying on her back completely nude. A male
child of indeterminate age is engaging in penis to vagina intercourse with the female
child. Simultaneously, an adult male is engaging in penis to mouth sexual intercourse
with the female child. Neither the face of the man, nor the male child are visible in the
video. The video then transitions to an adult male engaging in penis to anus sexual
intercourse with the same female child. The video is approximately two minutes long.

25
Case 2:19-mj-01271-WED Filed 07/11/19 Page 26 of 43 Document 1
35.  Ireviewed 4 video entitled, “Video Jan 26, 22 58 27.mp4,” provided by
Dropbox from the 2018 “Laural Raines” Cybertip. The video depicts a young female
feeecen 6 and 9 lying on her back and nude from the waist down. The girl’s = are
up in the air and her face is seen very briefly. The camera zooms in on her vagina and a
male voice states, “Let me look inside you.” He instructs the girl to put her legs up
higher and then tells the girl to “stay still.” As the camera gets extremely close, the
inside of the girl’s vagina is visualized and the male states, “Nice and opened up, no
more skin in the way.” An adult male finger is then placed inside the girl’s vagina, and
the male voice states, “That's so tight, I’m touching your cervix right now.” The next
scene depicts penis to vagina sexual intercourse of an adult penis and a child’s vagina.
The same male voice states, “Spread your pussy a little with your fingers; pull it spans
That's it. Yep keep it stretched out like that. Pull it open so they can see. Pull it open.”
The video lasts approximately two minutes.

36. Ireviewed video “3d9b51f2-9a94-450f-a316-cdaf2e31lelb.mp4,” provided
by Dropbox from the 2018 “Laural Raines” Cybertip. The video depicts a female child
between the ages of 5 and 8, sitting on a chair. The video is being filmed from the side
of the chair and the child turns her head to look at the camera and appears to be talking
to the person who is recording the video. There is no sound in the video and the child
is wearing a pink flowered top. An adult male then approaches the child from the front
and places his penis in front of her face. The child begins stroking the penis with both
hands and opens her mouth while looking at the camera. The child then abruptly turns
her head to the opposite side of the camera places her hands over her mouth. The male

26
Case 2:19-mj-01271-WED Filed 07/11/19 Page 27 of 43 Document 1
places his hand on the child’s head and forcibly turns her head back to his penis as the
child breathes deeply. He then places the tip of his penis in the child’s mouth as the
child looks toward the camera. The video lasts approximately 23 seconds.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO
RECEIVE AND POSSESS CHILD PORNOGRAPHY

37. Based on my previous investigative experience related to child
pornography investigations, and the training and experience of other law enforcement
officers with whom I have had discussions, I know there are certain characteristics
common to individuals who receive and possess images of child pornography:

a. Individuals who receive and possess child pornography may
receive sexual gratification, stimulation, and satisfaction from contact with children; or
from fantasies they may have viewing children engaged in sexual activity or in sexually
suggestive poses, such as in person, in photographs, or other visual media; or from
literature describing such activity.

b. Individuals who receive and possess child pornography may
collect sexually explicit or suggestive materials, in a variety of media, including
electronically, or through photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Individuals who have a sexual interest
in children or images of children oftentimes use these materials for their own sexual
arousal and gratification. Further they may use these materials to lower the inhibitions
of children they are attempting to seduce, to arouse the selected child partner, or to

demonstrate the desired sexual acts.

27
Case 2:19-mj-01271-WED Filed 07/11/19 Page 28 of 43 Document 1
c. Individuals who receive and possess child pornography often
maintain their collections that are in a digital or electronic format in a safe, secure and
private environment, such as a computer and surrounding area. These collections are
often maintained for several years and are kept close by, usually at the collector's
residence or inside the collector’s vehicle, to enable the individual to view the collection,
which is valued highly.

d. Individuals who receive and possess child pornography also may
correspond with and/or meet others to share information and materials; rarely destroy
correspondence from other child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often maintain lists of
names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in child pornography.

e. Individuals who receive and possess child pornography prefer not
to be without their child pornography for any prolonged time period. This behavior
has been documented by law enforcement officers involved in the investigation of child
pornography throughout the world.

BACKGROUND ON ELECTRONIC STORAGE DEVICES
AND CHILD PORNOGRAPHY

 

38. Computers, cellular telephones, and other electronic storage devices
(collectively electronic storage devices) have dramatically changed the way in which

individuals interested in child pornography interact with each other. Electronic storage

28
Case 2:19-mj-01271-WED Filed 07/11/19 Page 29 of 43 Document 1
devices basically serve four functions in connection with child pornography:
production, communication, distribution, and storage.

39. Child pornographers can now transfer printed photographs into a
computer-readable format with a device known as a scanner. Furthermore, with the
advent of digital cameras, when the photograph is taken it is saved as a digital file that
can be directly transferred to a device by simply connecting the camera to the electronic
storage device. In the last ten years, the resolution of pictures taken by digital cameras
has increased dramatically, meaning the photos taken with digital cameras have
become sharper and crisper. Photos taken on a digital camera are stored ona
removable memory card in the camera. These memory cards can store terabytes of
data, which provides enough space to store thousands of high-resolution photographs.
Video recorders, which once recorded video onto tapes or hemes, now can save
video footage in a digital format directly to a hard drive in the camera. The video files
can be easily transferred from the video recorder to a computer. Many electronic
storage devices (e.g., computers, dpilaghear telephones, and tablets), have cameras built
into the device which allows users to create and store still and video images on the
device. Moreover, if the device has Internet connectivity, users can distribute still and
video images from the device.

40. Internet-enabled electronic storage devices can connect to other Internet-
enabled devices. The ability to produce child pornography easily, reproduce it
inexpensively, and market it anonymously (through electronic communications) has
drastically changed the method of distribution and receipt of child pornography. Child

29
Case 2:19-mj-01271-WED Filed 07/11/19 Page 30 of 43 Document 1
pornography can be transferred via e-mail or through file transfer protocols (FTPs) to
anyone with access to an Internet-enabled electronic storage device. Because of the
proliferation of commercial services that provide e-mail service, chat services (i.e.,
“Instant Messaging”), and easy access to the Internet, electronic storage devices are the
preferred method of distribution and receipt of child pornographic materials.

41. __ Electronic storage devices are the ideal repository for child pornography.
The amount of information an semtents storage device can hold has grown
exponentially over the last decade. Electronic storage devices can store thousands of
images at very high resolution. In addition, there are numerous options available for
the storage of computer or digital files. One-terabyte external and internal hard drives
are not uncommon. Other media storage devices include CDs, DVDs, and “thumb,”
“jump,” or “flash” drives, which are very small devices that ae plugged into a port ona
computer or other electronic storage device. It is extremely easy for an individual to
take a photo witha digital camera, upload that photo to a computer, and then copy it
(or any other files on the computer) to any one of those media storage devices (CDs and
DVDs are unique in that special software must be used to save or “burn” files onto
them). Many electronic storage devices can easily be concealed and carried on an

‘individual's person.

42. The Internet affords individuals several different venues for obtaining,
viewing, and trading child pornography in a relatively secure and anonymous fashion.

43. Individuals also use online resources to retrieve and store child

pornography, including services offered by Internet Portals such as Yahoo! and

30
Case 2:19-mj-01271-WED Filed 07/11/19 Page 31 o0f43 Document 1
Hotmail, among others. The online services allow a user to set up an account with a
remote computing service that provides e-mail services as well as electronic storage of
computer files in any variety of formats. A user can set up an online storage account
from any internet-enabled electronic storage device. Even in cases where online
storage is used, however, evidence of child pornography can be found on the user's
electronic storage device in most cases.

44. __ As is the case with most digital technology, communications by way of
electronic storage device can be saved or stored on the device. Storing this information
can be intentional, i.e., by saving an e-mail as a file on the computer or saving the
location of one's favorite websites in, for example, “bookmarked” files. Digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP
client software, among others). In addition to electronic communications, an electronic
storage device user’s Internet activities generally leave traces or “footprints” in the web
cache and history files of the browser used. Such information is often maintained
indefinitely until overwritten by other data.

45. Based on my knowledge, training, and experience, I know electronic files
or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic
files downloaded to a storage medium can be stored for years at little or no cost. Even
when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a device, the data

31
Case 2:19-mj-01271-WED Filed 07/11/19 Page 32 of 43 Document 1
contained in the file does not actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data.
CONCLUSION
46. I submit this affidavit supports probable cause for a warrant to search the

premises described in Attachment A and seize the items described in Attachment B.

oe
Case 2:19-mj-01271-WED Filed 07/11/19 Page 33 of 43 Document 1
ATTACHMENT A

DESCRIPTION OF LOCATION TO BE SEARCHED (“PREMISES”)

The location known as 3803 W. National Avenue, Apartment 3, West Milwaukee,
Wisconsin 53215, a brown brick apartment building with light colored siding on the 274
story of the building. The building has brown trim and dark ornamental fencing along
the second story deck of the building. “3803” is affixed to the brown trim of the second
story deck on the north side of the building which faces National Avenue. The number
“3” is affixed to the right side trim of the entrance door which faces northeast, on the -
National Avenue side of the building.

The Premises to be searched also includes any storage area and vehicles

associated with Apartment 3, as well as any persons located within the residence.

33
Case 2:19-mj-01271-WED Filed 07/11/19 Page 34 of 43 Document 1
 

34
Case 2:19-mj-01271-WED Filed 07/11/19 Page 35 of 43 Document 1
 

35
Case 2:19-mj-01271-WED Filed 07/11/19 Page 36 of 43 Document 1
ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

 

1. Cell phones, computer(s), computer hardware, computer software, computer
related documentation, computer passwords and data security devices,
videotapes, video recording devices, video recording players, and video display
monitors that may be, or are used to: visually depict child pornography or child
erotica; display or access information pertaining to a sexual interest in child
pornography, display or access information pertaining to sexual activity with
children; or distribute, possess, or receive child pornography, child erotica, or
information pertaining to an interest in child pornography or child erotica.

2. Any and all computer software, including programs to run operating systems,
applications (such as word processing, graphics, or spreadsheet programs),
utilities, compilers, interpreters, and communications programs.

3. Any and all notes, documents, records, or correspondence, in any format and
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and handwritten notes) pertaining
to the possession, receipt, or distribution of child pornography as defined in 18
U.S.C 2256(8) or to the possession, receipt, or distribution of visual depictions of
minors engaged in sexually explicit conduct as defined in 18 U.S.C. 2256(2).

4. In any format and medium, all originals, computer files, copies, and negatives of

child pornography as defined in 18 U.S.C 2256(8), visual depictions of minors

36
Case 2:19-mj-01271-WED Filed 07/11/19 Page 37 of 43 Document 1
engaged in sexually explicit conduct as defined in 18 U.S.C 2256(2), or child
erotica.

. Any and all diaries, address books, names, and lists of names and addresses of
individuals who may have been contacted by the operator of any device by use
of the computer or by other means for the purpose of distributing or receiving
child pornography as defined in 18 U.S.C. 2256(8) or visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C 2256(2).

. Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and handwritten notes), identifying
persons transmitting, through interstate or foreign commerce by any means,
including, but not limited to, by the United States Mail or by computer, any child
pornography as defined in 18 U.S.C. 2256(8) or any visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. 2256(2).

. Any and all notes, documents, records or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, other digital data files and web
cache information) concerning the receipt, transmission, or possession of child
pornography as defined in 18 U.S.C. 2256(8) or visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. 2256(2).

. Any and all notes, documents, records, or correspondence, in an format or

medium (including, but not limited to, envelopes, letters, papers, e-mail

37
Case 2:19-mj-01271-WED Filed 07/11/19 Page 38 of 43 Document 1
10.

11.

messages, chat logs and electronic messages, and other digital data files)
concerning communications between individuals about child pornography or the
existence of sites on the Internet that contain child pornography or that cater to
those with an interest in child pornography.

Any and all notes, documents, records, or correspondence, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and other digital data files)
concerning membership in online groups, clubs, or services that provide or make
accessible child pornography to members.

Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and other digital data files) that
concern any accounts with an Internet Service Provider.

Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and other digital data files) that
concern online storage or other remote computer storage, including, but not
limited to, software used to access such online storage or remote computer
storage, user logs or archived data that show connection to such online storage or
remote computer storage, and user logins and passwords for such online storage

or remote computer storage.

12. Any and all cameras, film, videotapes or other photographic equipment.

38
Case 2:19-mj-01271-WED Filed 07/11/19 Page 39 of 43 Document 1
13.

14.

15.

16.

Any and all visual depictions of minors.

Any and all address books, mailing lists, supplier lists, mailing address labels,
and any and all documents and records, in any format or medium (including, but
not limited to, envelopes, letters, papers, e-mail messages, chat logs and
electronic messages, and other digital data files), pertaining to the preparation,
purchase, and acquisition of name so r lists of names to be used in connection
with the purchase, sale, trade, or transmission, through interstate or foreign
commerce by any means, including by the United States Mail or by computer,
any child pornography as defined in 18 U.S.C. 2256(8) or any visual depiction of
minors engaged in sexually explicit conduct, as defined in 18 U.S.C. 2256(2).

Any and all diaries, notebooks, notes, and any other records reflecting personal
contact and any other activities with minors visually depicted while engaged in
sexually explicit conduct, as defined in 18 U.S.C. 2256(2).

For any electronic storage device, computer hard drive, electronic device, or
other physical object which electronic information can be recorded (hereinafter,
“electronic storage device”) that is called for by this warrant, or that might
contain things otherwise called for by this warrant:

a. Evidence of who used, owned, or controlled the electronic storage device
at the time the things described in this warrant were created, edited, or
deleted, such as logs, registry entries, configuration files, saved usernames

and passwords, documents, browsing history, user profiles, email, email

39
Case 2:19-mj-01271-WED Filed 07/11/19 Page 40 of 43 Document 1
contacts, “chat,” instant messaging logs, photographs, and
correspondence;

b. Evidence of software that would allow others to control the electronic
storage device, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of
security software designed to detect malicious software,

c. Evidence of the lack of such malicious software;

d. Evidence indicating how and when the electronic storage device was
accessed or used to determine the chronological context of electronic
storage device access, use, and events relating to crime under
investigation;

e. Evidence indicating the electronic storage device user’s location and state
of mind as it relates to the crime under investigation;

f. Evidence of the attachment to the electronic storage device of other
storage devices or similar containers for electronic evidence;

g. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the electronic storage device;

h. Evidence of the times the electronic storage device was used;

i. Passwords, encryption keys, and other access devices that may be

necessary to access the electronic storage device;

40
Case 2:19-mj-01271-WED Filed 07/11/19 Page 41 of 43 Document 1
j. Documentation and manuals that may be necessary to access the
electronic storage device or to conduct a forensic examination of the
electronic storage device;

k. Contextual information necessary to understand the evidence described in
this attachment.

17. Records and things evidencing communication with the internet, including:

a. Routers, modems, and network equipment used to connect electronic
storage devices to the Internet;

b. Records of internet Protocol addresses used;

c. Records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search terms
that the user entered into any Internet search engine, and records of user-
typed web addresses.

As used above, the terms “records” and “information” include all
of the foregoing items of evidence in whatever form and by
whatever means they may have been created or stored, including
any form of electronic storage device or electronic storage; any
handmade form (such as writing); any mechanical form (such as
printing or typing); and any photographic form.

During the execution of the search of the premises described
in Attachment A, law enforcement personnel are authorized to
press the fingers (including thumbs) of individuals found at the

4]
Case 2:19-mj-01271-WED Filed 07/11/19 Page 42 of 43 Document 1
premises to the Touch ID sensor of Apple brand device(s), such as
an iPhone or iPad, found at the premises for purpose of attempting
to unlock the devices via Touch ID in order to search the contents

as authorized by this warrant.

42
Case 2:19-mj-01271-WED Filed 07/11/19 Page 43 of 43 Document 1
